Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Firstly, regarding claims 1-4, applicants have claimed a tactile layer; however, this language is confusing due to the claimed tactile layer comprising three layers.
	Secondly, regarding claims 1-3,  1the use of the word, “viscous”, without more renders the claims indefinite, because it is unclear exactly what viscosities are represented by the language.  Since all liquids possess a degree of viscosity, it is unclear what viscosities are contemplated by the language.  The examiner has reviewed the specification and has not found any clarification with respect to what viscosities are contemplated. 
Thirdly, regarding claims 1-4, it cannot be determined what constitutes a “tactile layer” or a “touch surface” or what limitations are conveyed by the use of the language. 
	Fourthly, regarding lines 2 and 3 of claim 3, it is claimed that the first prepolymer and solvent are combined and it is then claimed that the first prepolymer defines a first solution; however, this language is confusing, since it would seem that the combination forms a solution as opposed to the first prepolymer defining a solution.   
Fifthly, regarding claim 4, it is unclear what is meant by the language, 
“--- the second layer cooperating with the first layer ----“.  It cannot be determined exactly what limitations are encompassed by this language and what relationship is established between the two layers by this language.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2015/0321908 A1).
	Wagner et al. disclose the production of a polyurethane film, wherein reactants that meet applicants’ prepolymer, solvent, chain extender, crosslinking agent, and catalyst are combined and dispensed onto a removable substrate, such as polyethylene terephthalate, by a dispensing head such as a slot die or bar, and cured by heating in a roll-to-roll process.  See paragraphs [0031]-[0041], [0043], [0044], [0078], [0082], [0083], [0085]-[0094], [0111], and Figure 1.  In view of the reactivity of the isocyanate-functional component and isocyanate-reactive components and the configuration of the multiple tank system of Figure 1, the position is taken that it would have been obvious to mix the claimed components prior to dispensing onto the substrate, thereby preventing them from prematurely reacting.  Furthermore, the skilled artisan would have been motivated to configure the roll-to-roll process so as to completely cover the substrate with a uniform film of polyurethane.  Regarding the claimed second layer, paragraphs [0085], [0093], and [0111] disclose that multiple layers can be applied to the initial film.  Lastly, though the reference fails to disclose the respective layers having relaxation times, the position is taken that the disclosed polymeric layers intrinsically possess relaxation times, since they are deformable.
5.	Claims 3 and 4 are allowable over the prior art, because the prior art fails to disclose the specific components of claim 3 or the relaxation time relationship of claim 4. 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765